

115 S971 IS: Real EPA Impact Reviews Act
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 971IN THE SENATE OF THE UNITED STATESApril 27, 2017Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to include in each regulatory
			 impact analysis for a proposed or final rule an analysis that does not
			 include any other proposed or unimplemented rule.
	
 1.Short titleThis Act may be cited as the Real EPA Impact Reviews Act or the REPAIR Act. 2.Regulatory impact analysis requirementNotwithstanding any other provision of law (including regulations), including Executive Order 13563 (76 Fed. Reg. 3821 (January 21, 2011)), Executive Order 12866 (58 Fed. Reg. 51735 (October 4, 1993)), and the document of the Office of Management and Budget entitled OMB Circular A–4, in promulgating any rule the cost of which is projected to be greater than $1,000,000, the Administrator of the Environmental Protection Agency shall include in each of the regulatory impact analyses for the proposed and final rule at least 1 analysis that does not include—
 (1)any other proposed rule; or (2)any other rule that, as of the date of the analysis—
 (A)has been finalized by the Administrator; but (B)has not been implemented.